DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.


Response to Amendment
Applicant’s amendment filed on March 14, 2022 amends independent claims 1, 12, 25, and 35.  Claims 1-22 and 25-44 are pending.

Response to Arguments
Applicant's arguments filed on March 14, 2022 have been fully considered and are moot since the previously cited references in combination with the newly cited reference, Dotzler (US 2019/0367043), teach the limitations recited in the amended independent claims as described in detail in the following rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 11, 12-14, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0051159) in view of Konrardy et al. (US 10,395,332) and further in view of Dotzler (US 2019/0367043).
Regarding claim 1, Wang teaches method of vehicle coordination, comprising: receiving, at an ego vehicle, a first message from a first vehicle, wherein the first message comprises an identification data element for the first vehicle, [an autonomous vehicle capability element, indicating whether the first vehicle has a non-autonomous vehicle capability or an autonomous vehicle capability for the first vehicle], [and a braking distance data element for the first vehicle]; (see Wang at [0005] which discloses that vehicle-to-vehicle (V2V) communication technologies, such as Dedicated Short Range Communication (DSRC), are beginning to be deployed in the automotive domain. Through V2V communication technology, autonomous vehicles can exchange various types of messages with their neighbors.  Wang at [0061] further discloses that the autonomous vehicles are connected to each other and communicate with each other and that an autonomous vehicle broadcasts vehicle information messages which include a vehicle identifier and a current driving status.  Examiner maps vehicle identifier to identification data element.  
Moreover, Wang at [0067] further discloses that in at least some embodiments, a two-tuple Gi=(Ni, Si,) may be used to describe a current driving status G for an autonomous vehicle i, where the value of N, indicates the current driving condition for autonomous vehicle i, and the value S, indicates whether or not autonomous vehicle i is currently being controlled through a coordination group.  Thus, the Examiner may also map the value of N of the two-tuple Gi to an autonomous vehicle status data element.)
receiving, at the ego vehicle, a second message from a second vehicle, wherein the second message comprises an identification data element for the second vehicle, [an autonomous vehicle capability element, indicating a non-autonomous vehicle capability or an autonomous vehicle capability for the second vehicle], [and a braking distance data element for the second vehicle]; (see Wang at [0062] which discloses that the autonomous vehicle receives one or more broadcast messages from other autonomous vehicles.  Examiner notes that the one or more messages from other autonomous vehicles corresponds to the first and second messages from the first and second vehicles.  Also, please refer to Examiner’s previous remarks regarding the first clause, above.).
determining a target space based, at least in part, upon a size of the ego vehicle, [the autonomous vehicle capability element for the first vehicle, the autonomous vehicle capability element for the second vehicle], the braking distance data element for the first vehicle, or the braking distance data element for the second vehicle or a combination thereof; (see Wang at [0126] in conjunction with Figure 11D which discloses determining a sufficient gap between the assistant autonomous vehicle 1114 and autonomous vehicle 1118 to allow the front autonomous vehicle 1112 to change lanes.  Examiner notes that determining a sufficient gap corresponds to basing the target space, at least in part, upon a size of the ego vehicle.  Examiner maps the front autonomous vehicle 1112 to the ego vehicle.  Examiner maps the sufficient gap to target space.)
sending, from the ego vehicle, a third message to the first vehicle requesting the target space between the first vehicle and the second vehicle; sending, from the ego vehicle, a fourth message to the second vehicle requesting the target space between the first vehicle and the second vehicle; receiving at least one response in a fifth message from the first vehicle or in a sixth message from the second vehicle or a combination thereof; (see Wang at [0005] which discloses that V2V communication technology allows vehicles to exchange various types of messages with their neighbors; also see Wang at [0059] which discloses that an autonomous vehicle may continuously detect and collect vehicle information associated with its neighbors and may use that information to determine whether or not it is in a deadlock condition.  Examiner notes that information is continuously being exchanged between neighboring vehicles which includes a plurality of messages such as the third, fourth, fifth, and sixth messages.)
and maneuvering the ego vehicle into the target space between the first and the second vehicle based upon the at least one response (see Wang at [0126] in conjunction with Figure 11D which discloses the front autonomous vehicle 1112 changing lanes into a gap between assistant autonomous vehicle 1114 and autonomous vehicle 1118).
Wang does not expressly disclose a braking distance data element for either the first or the second vehicle, which in a related art, Konrardy teaches (see Konrardy at col. 31 lines 5-14 which discloses that in addition to receiving sensor data from the sensors 120, in some embodiments the controller 204 may receive autonomous communication data from the communication component 122 or the communication module 220 (block 408).  The communication data may include information from other autonomous vehicles (e.g., sudden changes to vehicle speed or direction, intended vehicle paths, hard braking, vehicle failures, collisions, or maneuvering or stopping capabilities), for example.  Examiner maps stopping capabilities to braking distance data element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a message received by a vehicle comprising a braking distance element for one or more vehicles, as taught by Konrardy.  
One would have been motivated to make such a modification because such autonomous communication data may be combined with received sensor data to obtain a more robust understanding of the vehicle environment, as suggested by Konrardy, at col. 31 lines 23-25.
The modified Wang does not expressly disclose an autonomous vehicle capability element, indicating whether the first vehicle has a non-autonomous vehicle capability or an autonomous vehicle capability for the first vehicle, an autonomous vehicle capability element, indicating a non-autonomous vehicle capability or an autonomous vehicle capability for the second vehicle, which in a related art, Dotzler teaches (see Dotzler at [0034] which discloses the use of autonomous status bits that indicate whether the host vehicle has autonomous capabilities.  Also, see Dotzler at [0067], for example, which discloses that ad-hoc networking of vehicles while traveling to share autonomous status information as disclosed herein allows a host vehicle to have information indicating the autonomous capabilities of local vehicles at any point in time and/or while the vehicle is at any location.  Examiner maps any two of the local vehicles of the ad-hoc networking of vehicles to the recited first and second vehicles.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include an autonomous vehicle capability element, indicating whether the first vehicle has a non-autonomous vehicle capability or an autonomous vehicle capability for the first vehicle, an autonomous vehicle capability element, indicating a non-autonomous vehicle capability or an autonomous vehicle capability for the second vehicle, as taught by Dotzler.  
One would have been motivated to make such a modification to maintain full cooperative behavior to improve vehicle safety, fuel efficiency and traffic flow, with a maximum benefit to local traffic, as suggested by Dotzler, at [0067].

Regarding claim 2, the modified Wang teaches the method of claim 1, wherein the third message and the fourth message are sent to the first vehicle and the second vehicle as a broadcast message or a multi-cast message (see Wang at [0062] which discloses that an autonomous vehicle receives one or more broadcast messages from other autonomous vehicles).
Regarding claim 3, the modified Wang teaches the method of Claim 1, wherein the third message and the fourth message are sent to the first vehicle and the second vehicle respectively as peer-to-peer messages (see Wang at [0136] which discloses that the network adapter 1207 may support various wireless network interfaces for V2V communications, such as peer-peer networking among vehicles.)
Regarding claim 8, the modified Wang teaches the method of Claim 1, wherein the first message and the second message are broadcast messages (see Wang at [0063] which discloses that in some embodiments, the autonomous vehicle may broadcast vehicle information at each time step but may be operable to receive vehicle information broadcast by other autonomous vehicles at any time (e.g., asynchronously). In some embodiments, all of the autonomous vehicles may broadcast their vehicle information at approximately the same time during each time step.)
Regarding claim 11, the modified Wang teaches the method of Claim 1, wherein maneuvering the ego vehicle into the target space comprises moving the ego vehicle into the same lane as the first vehicle and the second vehicle (see Wang at [0126] in conjunction with Figure 11D which discloses the front autonomous vehicle 1112 changing lanes into a gap between assistant autonomous vehicle 1114 and autonomous vehicle 1118).
Claims 12-14, 19 and 22 recite an ego vehicle that is configured to perform the steps recited in method claims 1-3, 8, and 11.  The cited portions of Wang used in the rejections of claims 1-3, 8, and 11 teach the steps recited in the ego vehicle of claims 12-14, 19 and 22.  Therefore, claims 12-14, 19 and 22 are rejected under the same rationales as stated for claims 1-3, 8, and 11 above.

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2019/0051159) in view of Konrardy et al. (US 10,395,332) in view of Dotzler (US 2019/0367043) and further in view of Ji et al. (US 2019/0259282).
Regarding claim 4, the modified Wang teaches the ego vehicle (see Wang at [0126] in conjunction with Figure 11D which discloses determining a sufficient gap between the assistant autonomous vehicle 1114 and autonomous vehicle 1118 to allow the front autonomous vehicle to change lanes) but does not expressly teach the method of claim 1, wherein the target space is determined based, at least in part, by a braking distance [for the ego vehicle], which in a related art, Ji teaches (see Ji at [0017] which discloses that a braking distance factor may be proportional to a difference between a braking distance of another vehicle and a reaching distance to a collision prediction point of the another vehicle.  Examiner notes that braking distance before collision is proportional to the difference between the braking distance of the other vehicle and the reaching distance of the current vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to determine a target space based, at least in part, by a braking distance, as taught by Ji.  
One would have been motivated to make such a modification to determine the collision risk and to brake a vehicle in consideration of the acceleration or deceleration desired, as suggested by Ji at [0004] and [0006].  
Regarding claim 5, the modified Wang teaches the ego vehicle of the method of claim 4 (see Wang at [0126] in conjunction with Figure 11D, element 1112), wherein the braking distance [for the ego vehicle] is determined based, at least in part, on velocity [of the ego vehicle] (see Ji at [0004] which discloses that typical technology estimates a collision point based on the speed of the vehicle and the speed of another vehicle at an intersection to determine a collision risk, and brakes the vehicle when the collision risk is high).
Claims 15-16 recite an ego vehicle that is configured to perform the steps recited in method claims 4-5.  The cited portions of the prior art references used in the rejections of claims 4-5 teach the steps recited in the ego vehicle of claims 15-16.  Therefore, claims 15-16 are rejected under the same rationales as stated for claims 4-5 above.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2019/0051159) in view of Konrardy et al. (US 10,395,332) in view of Dotzler (US 2019/0367043) and further in view of Cheng (US 2020/0216022).
Regarding claim 9, the modified Wang does not expressly disclose the method of Claim 1, wherein the first message and the second message are point-to-point messages which, in a related art, Cheng teaches (see Cheng at [0007] which discloses that it is well known that the broadcast protocol is widely used in V2X Communication Network. But it is not a good way to be used in transmission and reception of security and safety messages, particularly those attempting to steal or damage the personal vehicle/watercraft that is in park or moored, with the key off, and no occupants inside the vehicle/watercraft.  With security concerns, non-broadcast protocol will be considered to be used in transmission and reception of security messages using a point to point secure communication protocol for secure communications in a vehicle anti-theft system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to message using point-to-point messages, as taught by Cheng.  
One would have been motivated to make such a modification to allow for the transmission and reception of security messages, as suggested by Cheng at [0007].  
Claim 20 recites an ego vehicle that is configured to perform the step recited in method claim 9.  The cited portions of the reference(s) used in the rejection of claim 9 teach the step recited in the ego vehicle of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 9 above.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2019/0051159) in view of Konrardy et al. (US 10,395,332) in view of Dotzler (US 2019/0367043) and further in view of Visintainer et al. (US 2021/0024061).
Regarding claim 10, the modified Wang does not expressly disclose the method of Claim 1, wherein the first message and the second message are a Basic Safety Message or a Cooperative Awareness Message which, in a related art, Visintainer teaches (see Visintainer at [0032-0035] in conjunction with Figure 4, which discloses that Basic Safety Messages are safety messages transmitted every 100 ms or upon occurrence of an event and consists of two parts, which contain different information and are transmitted with different frequencies:  a first compulsory part (BSM Part 1) which is transmitted every 100 ms and contains key information, such as motor-vehicle size, position, speed, direction, longitudinal acceleration, brake system status in turn comprising brake applied status, traction control status, anti-lock brake status and stability control status, and a second optional part (BSM Part 2) which is transmitted less frequently than the first part, is added to the first part depending on the occurrence of given events.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to message using a Basic Safety Message, as taught by Visintainer.  
One would have been motivated to make such a modification to allow for the transmission and reception of situational information, such as position, direction, speed, etc., as suggested by Visintainer at [0030].
Claim 21 recites an ego vehicle that is configured to perform the step recited in method claim 10.  The cited portions of the reference(s) used in the rejection of claim 10 teach the step recited in the ego vehicle of claim 21.  Therefore, claim 21 is rejected under the same rationale as stated for claim 10 above.

Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2019/0051159) in view of Konrardy et al. (US 10,395,332) in view of Ji et al. (US 2019/0259282) in view of Dotzler (US 2019/0367043) and further in view of Muthukumar (US 9,296,263).
Regarding claim 6, the modified Wang teaches the ego vehicle of the method of claim 4 (see Wang at [0126] in conjunction with Figure 11D, element 1112) but does not expressly teach the method of Claim 4, wherein the braking distance for the ego vehicle is determined based, at least in part, by tire pressure [for the ego vehicle], weather conditions, or tire traction data or a combination thereof, which in a related art, Muthukumar teaches (see Muthukumar, at col. 6 lines 1-5, which discloses that the tyre pressure may be controlled for increasing the traction to reduce the stopping distance; Examiner equates stopping distance to braking distance.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to determine braking distance based, at least in part, by tire traction data, as taught by Muthukumar.  
One would have been motivated to make such a modification to maintain vehicle stability, drivability and steer-ability thereby mitigating critical situations, as suggested by Muthukumar, at col. 6 lines 4-5.  
Regarding claim 7, the modified Wang teaches the method of Claim 4, wherein the braking distance for the ego vehicle or the braking distance data element for the first vehicle or the braking distance data element for the second vehicle or a combination of thereof is less in autonomous mode than in manual mode (see Muthukumar at col. 13 lines 51-54 which discloses that users don't need to maintain or restore the tyre pressure as the SATPOS itself will autonomously work to recharge and maintain the optimum tyre pressure; see also, Muthukumar at col. 9 lines 36-43 which discloses that SATPOS works to reduce the braking distance while simultaneously sustaining vehicle stability; Examiner notes that using SATPOS autonomously reduces braking distance as opposed to not using it).
Claims 17-18 recite an ego vehicle that is configured to perform the steps recited in method claims 6-7.  The cited portions of the reference(s) used in the rejections of claims 17-18 teach the steps recited in the ego vehicle of claims 6-7.  Therefore, claims 17-18 are rejected under the same rationales as stated for claims 6-7 above.

Claims 25-27, 29-30, 32, 35-37, 39-40, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2019/0051159) in view of Broll et al. (US 2019/0232962) and further in view of Dotzler (US 2019/0367043).
Regarding claim 25, Wang teaches a method of vehicle coordination, comprising: receiving, at an ego vehicle, a first message from a first vehicle, wherein the first message comprises an identification data element for the first vehicle, [an autonomous vehicle capability element , indicating whether the first vehicle has a non-autonomous vehicle status or an autonomous vehicle status for the first vehicle], [and a braking distance data element for the first vehicle]; (see Wang at [0005] which discloses that vehicle-to-vehicle (V2V) communication technologies, such as Dedicated Short Range Communication (DSRC), are beginning to be deployed in the automotive domain. Through V2V communication technology, autonomous vehicles can exchange various types of messages with their neighbors.  Wang at [0061] further discloses that the autonomous vehicles are connected to each other and communicate with each other and that an autonomous vehicle broadcasts vehicle information messages which include a vehicle identifier and a current driving status.  Wang at [0062] further discloses that the autonomous vehicle receives one or more broadcast messages from other autonomous vehicles.  Examiner maps vehicle identifier to identification data element.
Moreover, Wang at [0067] further discloses that in at least some embodiments, a two-tuple Gi=(Ni, Si,) may be used to describe a current driving status G for an autonomous vehicle i, where the value of N, indicates the current driving condition for autonomous vehicle i, and the value S, indicates whether or not autonomous vehicle i is currently being controlled through a coordination group.  Thus, the Examiner may also map the value of N of the two-tuple Gi to an autonomous vehicle status data element.).
receiving, at the ego vehicle, a second message from a second vehicle, wherein the second message comprises an identification data element for the second vehicle, an autonomous vehicle capability element, indicating whether the second vehicle has a non-autonomous vehicle status or an autonomous vehicle status for the second vehicle, [and a braking distance data element for the second vehicle]; (see Wang at [0062] which discloses that the autonomous vehicle receives one or more broadcast messages from other autonomous vehicles.  Examiner notes that the one or more messages from other autonomous vehicles corresponds to the first and second messages from the first and second vehicles.  Also, please refer to Examiner’s remarks regarding the first clause, above.).
sending, from the ego vehicle, a third message to the first vehicle requesting the first target space between the first vehicle and the ego vehicle; sending, from the ego vehicle, a fourth message to the second vehicle requesting the second target space between the first and the second vehicle; receiving at least one response in a fifth message from the first vehicle or in a sixth message from the second vehicle or a combination thereof; (see Wang at [0005] which discloses that V2V communication technology allows vehicles to exchange various types of messages with their neighbors; also see Wang at [0059] which discloses that an autonomous may continuously detect and collect vehicle information associated with its neighbors and may use that information to determine whether or not it is in a deadlock condition.  Examiner notes that information is continuously being exchanged between neighboring vehicles which includes a plurality of messages such as the third, fourth, fifth and sixth messages messages.)
Wang does not expressly disclose determining a first target space between the ego vehicle and the first vehicle based upon [the autonomous vehicle capability element for the first vehicle, an autonomous vehicle status of the ego vehicle], the braking distance data element for the first vehicle or a braking distance of the ego vehicle or a combination thereof; determining a second target space between the ego vehicle and the second vehicle based upon the autonomous vehicle capability element for the second vehicle, the autonomous vehicle status of the ego vehicle, the braking distance data element for the second vehicle or the braking distance of the ego vehicle or a combination thereof; and maneuvering the ego vehicle to create or maintain the first target space between the ego vehicle and the first vehicle and the second target space between the ego vehicle and the second vehicle, based on the received at least one response which, in a related art, Broll teaches (see Broll at [0031] in conjunction with Figure 1 which discloses vehicles 10, 20, 30, 40 separated by a determined dynamic vehicle distance Adyn.  Broll at [0016-0017] discloses that the current transmission time is obtained from the V2V signal transmitted between two adjacent vehicles and the current transmission time is used to determine the braking distance.  Examiner maps the current transmission time to the recited braking distance data element.  Broll at [0032] discloses that the dynamic vehicle distance Adyn is selected in such a manner that a collision between the vehicles 10, 20, 30, 40 may also be prevented in the case of an emergency braking procedure N of the preceding vehicle VF in a dangerous situation.  Broll at [0033] discloses that a V2V signal is constantly transmitted between the preceding vehicle VF and the respective following vehicle FF via a wireless data communication 50 (vehicle-to-vehicle communication, V2V) so as to be able to coordinate the platoon 100.  Broll at [0036] further discloses that it is taken into consideration how intense the following vehicle FF is able to brake in comparison to the preceding vehicle VF.  Since by way of example, the preceding vehicle VF may in the case of an emergency braking procedure N, brake more intensely than the following vehicle FF, it is necessary to select a greater vehicle distance Adyn than in the reverse case, so that a rear-end collision may be reliably avoided.  Examiner maps the distance between vehicle 10 and vehicle 20 to the first target space.  Examiner maps the distance between vehicle 20 and 30 to the second target space.  Examiner maps vehicle 20 to the ego vehicle.  Examiner notes that the determined dynamic vehicle distances to obviate a rear-end collision correspond to the maneuvering or maintaining the first target space between the ego vehicle and the first vehicle and the second target space between the ego vehicle and the second vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include determining a first target space between the ego vehicle and the first vehicle based upon the braking distance data element for the first vehicle or a braking distance of the ego vehicle or a combination thereof; determining a second target space between the ego vehicle and the second vehicle based upon the autonomous vehicle capability element for the second vehicle, the autonomous vehicle status of the ego vehicle, the braking distance data element for the second vehicle or the braking distance of the ego vehicle or a combination thereof; and maneuvering the ego vehicle to create or maintain the first target space between the ego vehicle and the first vehicle and the second target space between the ego vehicle and the second vehicle, based on the received at least one response, as taught by Broll.  
One would have been motivated to make such a modification such that in a worst-case-scenario, an emergency braking procedure that is initiated by a preceding vehicle does not result in the following vehicle colliding with the rear end of the preceding vehicle, as suggested by Broll, at [0003].

The modified Wang does not expressly disclose an autonomous vehicle capability element, indicating whether the first vehicle has a non-autonomous vehicle capability or an autonomous vehicle capability for the first vehicle, an autonomous vehicle capability element, indicating a non-autonomous vehicle capability or an autonomous vehicle capability for the second vehicle, and an autonomous vehicle status of the ego vehicle which in a related art, Dotzler teaches (see Dotzler at [0034] which discloses the use of autonomous status bits that indicate whether the host vehicle has autonomous capabilities.  Also, see Dotzler at [0067], for example, which discloses that ad-hoc networking of vehicles while traveling to share autonomous status information as disclosed herein allows a host vehicle to have information indicating the autonomous capabilities of local vehicles at any point in time and/or while the vehicle is at any location.  Examiner maps any three of the local vehicles of the ad-hoc networking of vehicles to the recited ego, first, and second vehicles.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include an autonomous vehicle capability element, indicating whether the first vehicle has a non-autonomous vehicle capability or an autonomous vehicle capability for the first vehicle, an autonomous vehicle capability element, indicating a non-autonomous vehicle capability or an autonomous vehicle capability for the second vehicle, as taught by Dotzler.  
One would have been motivated to make such a modification to maintain full cooperative behavior to improve vehicle safety, fuel efficiency and traffic flow, with a maximum benefit to local traffic, as suggested by Dotzler, at [0067].

Regarding claim 26, the modified Wang teaches the method of Claim 25, wherein the first target space or the second target space or a combination thereof is determined based, at least in part, by the braking distance for the ego vehicle or the braking distance data element for the first vehicle or the braking distance data element for the second vehicle or a combination thereof (see Broll at [0036] which discloses that it is taken into consideration how intense the following vehicle FF is able to brake in comparison to the preceding vehicle VF.  Since, by way of example, the preceding vehicle VF may in the case of an emergency braking procedure N brake more intensely than the following vehicle FF, it is necessary to select a greater vehicle distance Adyn than in the reverse case, so that a rear-end collision may be reliably avoided.)
Regarding claim 27, the modified Wang teaches the method of claim 16, wherein the braking distance for the ego vehicle is determined based, at least in part, by velocity of the ego vehicle and empirical stopping distance data associated with the velocity of the ego vehicle (see Broll at [0038] which discloses that Distance curves K_A of this type may be stored by way of example in dependence upon the velocity in the following vehicle FF with the result that it is possible in dependence upon the known values for the maximum following vehicle deceleration zMax FF, the maximum preceding vehicle deceleration zMax_VF and upon the transmission distances to determine the dynamic distance Adyn in the following vehicle FF.)
Regarding claim 29, the modified Wang teaches the method of Claim 26, wherein the braking distance for the ego vehicle is determined based, at least in part, by weather conditions (see Broll at [0022] which discloses that the test braking procedure with full deceleration that is to be achieved is dependent upon current preceding vehicle friction value, a current preceding vehicle brake lining condition, a current preceding vehicle braking response behavior, a current preceding vehicle tire condition, a current preceding vehicle brake condition or is also dependent upon the weather, and transmits this maximum preceding vehicle deceleration that is to be achieved in a wireless manner via the V2V signal via the wireless data communication to the following vehicle).
Regarding claim 30, the modified Wang teaches the method of Claim 26, wherein the braking distance for the ego vehicle is determined based, at least in part, by tire traction data (see Broll at at [0022] which discloses that the test braking procedure with full deceleration that is to be achieve is dependent upon current preceding vehicle friction value, a current preceding vehicle brake lining condition, a current preceding vehicle braking response behavior, a current preceding vehicle tire condition, a current preceding vehicle brake condition or is also dependent upon the weather, and transmits this maximum preceding vehicle deceleration that is to be achieved in a wireless manner via the V2V signal via the wireless data communication to the following vehicle; Examiner maps friction to traction.)
Regarding claim 32, the modified Wang teaches the method of Claim 25, wherein the first message and the second message are broadcast messages (see Wang at [0062] which discloses that an autonomous vehicle receives one or more broadcast messages from other autonomous vehicles).  
Claims 35-37, 39-40, and 42 recite an ego vehicle that is configured to perform the steps recited in method claims 25-27, 29-30, and 32.  The cited portions of the reference(s) used in the rejections of claims 25-27, 29-30, and 32 teach the steps recited in the ego vehicle of claims 35-37, 39-40, and 42.  Therefore, claims 35-37, 39-40, and 42 are rejected under the same rationales as stated for claims 25-27, 29-30, and 32 above.

Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2019/0051159) in view of Broll et al. (US 2019/0232962) in view of Dotzler (US 2019/0367043) and further in view of Cheng (US 2020/0216022).
Regarding claim 33, the modified Wang does not expressly disclose the method of Claim 25, wherein the first message and the second message are point-to-point messages which in a related art Cheng teaches (see Cheng at [0007] which discloses that it is well known that the broadcast protocol is widely used in V2X Communication Network.  But it is not a good way to be used in transmission and reception of security and safety messages, particularly those attempting to steal or damage the personal vehicle/watercraft that is in park or moored, with the key off, and no occupants inside the vehicle/watercraft.  With security concerns, non-broadcast protocol will be considered to be used in transmission and reception of security messages using a point to point secure communication protocol for secure communications in a vehicle anti-theft system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to message using point-to-point messages, as taught by Cheng.  
One would have been motivated to make such a modification to allow for the transmission and reception of security messages, as suggested by Cheng at [0007].  
Claim 43 recites an ego vehicle that is configured to perform the step recited in method claim 33.  The cited portions of the reference(s) used in the rejection of claim 33 teach the step recited in the ego vehicle of claim 43.  Therefore, claim 43 is rejected under the same rationales as stated for claim 33 above.

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2019/0051159) in view of Broll et al. (US 2019/0232962) in view of Dotzler (US 2019/0367043) and further in view of Visintainer et al. (US 2021/0024061).
Regarding claim 34, the modified Wang does not expressly disclose the method of claim 25, wherein the first message and the second message are a Basic Safety Message or a Cooperative Awareness Message which, in a related art, Visintainer teaches (see Visintainer at [0032-0035] in conjunction with Figure 4, which discloses that Basic Safety Messages are safety messages transmitted every 100 ms or upon occurrence of an event and consists of two parts, which contain different information and are transmitted with different frequencies:  a first compulsory part (BSM Part 1) which is transmitted every 100 ms and contains key information, such as motor-vehicle size, position, speed, direction, longitudinal acceleration, brake system status in turn comprising brake applied status, traction control status, anti-lock brake status and stability control status, and a second optional part (BSM Part 2) which is transmitted less frequently than the first part, is added to the first part depending on the occurrence of given events.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to message using a Basic Safety Message, as taught by Visintainer.  
One would have been motivated to make such a modification to allow for the transmission and reception of situational information, such as position, direction, speed, etc., as suggested by Visintainer at [0030].
Claim 44 recites an ego vehicle that is configured to perform the step recited in method claim 34.  The cited portions of the reference(s) used in the rejection of claim 34 teach the step recited in the ego vehicle of claim 44.  Therefore, claim 44 is rejected under the same rationales as stated for claim 34 above.

Claims 28, 31, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (US 2019/0051159) in view of in view of Broll et al. (US 2019/0232962) in view of Dotzler (US 2019/0367043) and further in view of Muthukumar (US 9,296,263).
Regarding claim 28, the modified Wang teaches the ego vehicle in the method of claim 26 (see Broll at [0031-0033] in conjunction with Fig. 1 where the Examiner mapped vehicle 20 to the ego vehicle) but does not expressly teach wherein the braking distance [for the ego vehicle] is determined based, at least in part, by tire pressure [for the ego vehicle], which in a related art, Muthukumar teaches (see Muthukumar, at col. 6 lines 1-5, which discloses that the tyre pressure may be controlled for increasing the traction to reduce the stopping distance; Examiner equates stopping distance to braking distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to determine braking distance based, at least in part, by tire traction data, as taught by Muthukumar.  
One would have been motivated to make such a modification to maintain vehicle stability, drivability and steer-ability thereby mitigating critical situations, as suggested by Muthukumar at col. 6 lines 4-5.  

Regarding claim 31, the modified Wang teaches the method of Claim 26, wherein the braking distance for the ego vehicle or the braking distance data element for the first vehicle or the braking distance data element for the second vehicle or a combination thereof is less in autonomous mode than in manual mode (see Muthukumar at col. 13 lines 51-54 which discloses that users don't need to maintain or restore the tyre pressure as the SATPOS itself will autonomously work to recharge and maintain the optimum tyre pressure; see also, Muthukumar at col. 9 lines 36-43 which discloses that SATPOS works to reduce the braking distance while simultaneously sustaining vehicle stability; Examiner notes that using SATPOS autonomously reduces braking distance as opposed to not using it).
Claims 38 and 41 recite an ego vehicle that is configured to perform the steps recited in method claims 28 and 31.  The cited portions of the reference(s) used in the rejections of claims 28 and 31 teach the steps recited in the ego vehicle of claims 38 and 41.  Therefore, claims 38 and 41 are rejected under the same rationales as stated for claims 28 and 31 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661